Title: To George Washington from Tobias Lear, 1 April 1793
From: Lear, Tobias
To: Washington, George



Sir,
Philadelphia April 1st 1793

I know of nothing relative to public affairs that has transpired since your departure. In our domestic concerns we go on as usual.

General Knox is mending; but he has not yet been out of his room. I saw him yesterday, when he told me he had just received a letter from General Lincoln, and that he might be expected here about the middle of the present week. As General Knox observed that he was not yet well enough to attend to business, nothing was said on the points mentioned to him the day after you left the City.
I shall this day inform Mr De Barth that I have his bond and am authorized to receive payment thereof; but I do not think there is any probability of his being as ready to produce the money; for there was hardly ever a more general complaint of the want of specie than at present. whether the scarcity is real or artificial is left to conjecture; but there are not a few who consider it as altogether of the latter complexion.
The Vessel on board of which the porter was shipped sailed on friday, and since that time the wind has been generally favourable for her.
If Mrs F. Washington should be at Mount Vernon I must beg the favor of having my best respects presented to her with the sincerest condolence for the loss of her dear friend—and my best wishes for the happiness of herself & children.
Mrs Lear unites with me in sentiments of respect for yourself & in wishing that health & happiness may attend you. I have the honor to be, with the truest Attachment Sir Your obliged, faithful & Affecte Servt

Tobias Lear.

